Citation Nr: 1146417	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  11-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral pes planus with residuals of surgery of the right fifth toe.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to March 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for bilateral pes planus with residuals of surgery of right fifth toe, with a noncompensable disability rating assigned, effective August 20, 2009.

While the Veteran submitted a notice of disagreement with a second issue, entitlement to service connection for degenerative disc disease, lumbar spine, claimed as back pain, she did not perfect the appeal of that issue.  In a March 2011 VA Form 9, the Veteran indicated that she had read the statement of the case and any supplemental statement of the case and that she was appealing only the evaluation for bilateral pes planus with residuals of surgery of the right fifth toe.  Only the increased rating issue has been certified for appeal.  Therefore, the issue of service connection for degenerative disc disease, lumbar spine will not be considered herein.  

In a statement received in August 2011, the Veteran stated that she wanted to release her power of attorney with the American Legion Organization.  She confirmed in an October 2011 Pro Se Election Form that she wished to represent herself and proceed with the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA treatment records indicate that the Veteran's bilateral pes planus and residuals of surgery of the right fifth toe have worsened since the last VA examination in August 2010.  A December 2010 VA X-ray revealed mild turning deformity of the right fifth toe.  In February 2011, the Veteran reported during VA treatment that her bilateral foot pain and swelling was worsening.  It was the worst along the insertion of the Achilles tendon, the heel, and the sole of the feet.  In addition to pes planus, she has been diagnosed with and treated for Achilles tendonitis, plantar fasciitis, calcaneal spurs, and sensory or diabetic neuropathy.  The treatment note stated that her combined feet and knee problems have caused an uneven gait, which has contributed to increasing muscle spasms in her back.  It is not clear from the treatment records whether the increasing symptoms were attributable to service-connected bilateral pes planus and residuals of surgery of the right fifth toe or a nonservice-connected disability.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The record shows that the Veteran has been found to have additional foot disabilities, but it is not clear whether these disabilities are associated with the service-connected pes planus with fifth toe disability.

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The Veteran reported during June 2009 VA treatment that she lost her job as a loan officer.  During February 2011 VA treatment, the Veteran stated that her pain made it hard for her to find a job and that she had been unemployed for two years.  
The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on her ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The August 2010 VA examination did not provide such an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current severity of her bilateral pes planus and residuals from surgery on the right fifth toe.  The examiner should review the claims file and note such review in the examination report or in an addendum.  All necessary testing should be performed and the findings must be associated with and considered in the examination report.  

The examiner should report all current findings related to bilateral pes planus with residuals of surgery of the right fifth toe and provide an opinion as to the current severity of the disability.  

The examiner should specifically note whether there is objective evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, or marked or pronounced deformities, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances on one or both feet.  

The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that service-connected bilateral pes planus with residuals of surgery of the right fifth toe caused or aggravated any additional disability, to include Achilles tendonitis, plantar fasciitis, and calcaneal spurs.  

The examiner should provide reasons for each opinion that takes into account the Veteran's reports of her history and her current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

The examiner should provide an opinion as to whether the service connected foot disabilities would prevent the Veteran from obtaining or maintaining gainful employment for which her education and occupational experience would otherwise qualify her.  The examiner should provide a rationale for this opinion.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If the remand development yields evidence that the service connected disability causes unemployability, and the Veteran does not meet the percentage requirements for total rating based on individual unemployability (TDIU); the claim should be referred to the Director of VA's Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b) (2011).

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

